DAMOORGIAN, J.
Donald Meader appeals from an order denying his motion for transcripts, in which he requested copies of his plea and sentencing transcripts free of charge in order to prepare his motion for postconviction relief. We affirm the denial of the motion for transcripts. “‘Beyond the record provided for a direct appeal, [a prisoner] is not entitled to free transcripts to assist in the preparation of either a post-conviction motion or a petition for extraordinary relief.’” Vanover v. State, 946 So.2d 1152, 1152 (Fla. 4th DCA 2006) (quoting Golden v. State, 870 So.2d 167, 167 (Fla. 2d DCA 2004)).

Affirmed.

MAY and LEVINE, JJ., concur.